Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 29, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160967
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 160967
                                                                    COA: 350635
                                                                    Ottawa CC: 18-042541-FH
  ELI DOUGLAS VANECK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 23, 2020
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Altantawi (Docket No. 160436) is pending on appeal before this Court and that
  the decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 29, 2020
           s0526
                                                                               Clerk